Table of Contents Exhibit 99.2 Supplemental Operating and Financial Data For the Quarter Ended June30,2010 MPG Office Trust, Inc. Supplemental Operating and Financial Data Second Quarter 2010 Table of Contents PAGE Corporate Data 1 Forward-Looking Statements 2 Quarterly Highlights 3 Investor Information 5 Common Stock Data 6 Consolidated Financial Results 7 Financial Highlights 8 Consolidated Balance Sheets 10 Consolidated Statements of Operations 11 Consolidated Statements of Discontinued Operations 12 Consolidated Statement of Operations Related to Properties in Default 13 MMO Unconsolidated JointVenture Statements of Operations 14 Funds from Operations 15 Adjusted Funds from Operations 16 Adjusted Funds from Operations Related to Properties in Default 17 Reconciliation of Earnings before Interest, Taxes and Depreciation and Amortization and Adjusted Funds From Operations 18 Capital Structure 19 Debt Summary 20 MMO JointVenture Debt Summary 22 Debt Maturities 23 MMO JointVenture Debt Maturities 24 Portfolio Data 25 Same Store Analysis 26 Portfolio Overview 27 Portfolio Geographic Distribution (Excluding Properties in Default) 30 Portfolio Overview — Leased Rates and Weighted Average Remaining Lease Term 31 Major Tenants — Office Properties (Excluding Properties in Default) 32 Portfolio Tenant Classification Description (Excluding Properties in Default) 33 Lease Expirations — Wholly Owned Portfolio 34 Lease Expirations — Wholly Owned Portfolio (LosAngeles County) 35 Lease Expirations — Wholly Owned Portfolio (OrangeCounty) 36 Lease Expirations — Properties in Default 37 Lease Expirations — MMO JointVenture Portfolio 38 Leasing Activity — Total Portfolio 39 Leasing Activity — LosAngeles Central Business District 40 Leasing Activity — OrangeCounty 41 Tenant Improvements and Leasing Commissions (Excluding Properties in Default) 42 Historical Capital Expenditures — Office Properties 43 Hotel Performance and Hotel Historical Capital Expenditures 44 Development Pipeline 45 Management Statements on Non–GAAP Supplemental Measures 47 Table of Contents MPG Office Trust, Inc. Supplemental Operating and Financial Data Second Quarter 2010 Corporate Data 1 Table of Contents MPG Office Trust, Inc. Supplemental Operating and Financial Data Second Quarter 2010 Forward-Looking Statements This supplemental package contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.We caution investors that any forward-looking statements presented herein are based on management’s beliefs and assumptions and information currently available to management.Such statements are subject to risks, uncertainties and assumptions and may be affected by known and unknown risks, trends, uncertainties and factors that are beyond our control.Should one or more of these risks or uncertainties materialize or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, estimated or projected.These factors include, without limitation: risks associated with management’s focus on asset dispositions, loan defaults, cash generation and general strategic matters; risks associated with the timing and consequences of loan defaults and related asset dispositions; risks associated with contingent guarantees by our OperatingPartnership; risks associated with our liquidity situation; risks associated with the negative impact of the current credit crisis and economic slowdown; general risks affecting the real estate industry (including, without limitation, the inability to enter into or renew leases at favorable rates, dependence on tenants’ financial condition, and competition from other developers, owners and operators of real estate); risks associated with the availability and terms of financing and the use of debt to fund acquisitions and developments; risks associated with our ability to dispose of properties, if and when we decide to do so, at prices or terms set by or acceptable to us; risks associated with increases in interest rates, volatility in the securities markets and contraction in the credit markets affecting our ability to extend or refinance existing loans as they come due; risks associated with joint ventures; potential liability for uninsured losses and environmental contamination; risks associated with our potential failure to qualify as a REIT under the Internal Revenue Code of 1986, as amended, and possible adverse changes in tax and environmental laws; and risks associated with our dependence on key personnel whose continued service is not guaranteed. For a further list and description of such risks and uncertainties, see our AnnualReport on Form10-K/A filed on April30,2010 with the Securities and Exchange Commission.We do not update forward-looking statements and disclaim any intention or obligation to update or revise them, whether as a result of new information, future events or otherwise. 2 Table of Contents MPG Office Trust, Inc. Supplemental Operating and Financial Data Second Quarter 2010 Quarterly Highlights MPGOfficeTrust, Inc. (the “Company”), a self-administered and self-managed real estate investment trust, is the largest owner and operator of Class A office properties in the LosAngeles central business district and is primarily focused on owning and operating high-quality office properties in the SouthernCalifornia market.We are a full-service real estate company with substantial in-house expertise and resources in property management, marketing, leasing, acquisitions, development and financing. As of June30,2010, our office portfolio (including Properties in Default) was comprised of whole or partial interests in 27 properties totaling approximately 16million net rentable square feet, one350-room hotel with 266,000square feet, and on- and off-site structured parking plus surface parking totaling approximately 10million square feet, which accommodates approximately 33,000 vehicles.We have one recently completed development project that totals approximately 188,000 square feet of office space.We also own undeveloped land that we believe can support up to approximately 5million square feet of office and mixed-use development and approximately 5million square feet of structured parking, excluding development sites that are encumbered by the mortgage loans on our 2600Michelson and Pacific Arts Plaza properties, which are in default. As used in the “Consolidated Financial Results” section of this Supplemental Operating and Financial Data package, the term “Properties in Default” refers to our StadiumTowersPlaza, ParkPlaceII, 2600Michelson, Pacific Arts Plaza, 550 South Hope and 500OrangeTower properties, whose mortgage loans were in default as of June30,2010.As used in the “Portfolio Data” section of this Supplemental Operating and Financial Data package, the term “Properties in Default” includes the properties previously mentioned, along with Quintana Campus (a joint venture property in which we have a 20% interest), whose mortgage loan is also in default as of June30,2010. This Supplemental Operating and Financial Data package should be read in conjunction with our consolidated financial statements for the year ended December31,2009 in our AnnualReport on Form10-K/A filed with the Securities and Exchange Commission (SEC) on April30,2010.For more information on MPGOfficeTrust, visit our website at www.mpgoffice.com. Asset Dispositions: Debt: In May2010, we completed a deed-in-lieu of foreclosure with the lender to dispose of 17885VonKarman located in Irvine, California.Prior to the deed-in-lieu of foreclosure, we made a $1.9million paydown on the construction loan and funded an additional $1.1 million to facilitate the disposition of this property.As a result of the deed-in-lieu of foreclosure, we were relieved of the obligation to pay the remaining $24.5million balance due on the construction loan.Our OperatingPartnership has no further obligationwith respect tothe construction loan. On May1,2010, we extended our $109.0million mortgage loan secured by BreaCorporatePlace and BreaFinancialCommons.This loan is now scheduled to mature on May1,2011.We have a one-year extension remaining on this loan.No cash paydown was made to extend this loan, and the loan terms remain unchanged.On May 14, 2010, the lender released our Operating Partnership from its debt service guaranty after the property achieved the required debt service coverage ratio for two consecutive quarters. In June2010, we disposed of MissionCityCorporateCenter located in San Diego, California.The $52.0million mortgage loan related to this property was assumed by the buyer upon disposition. On May6,2010, we made a principal payment of $9.7million on the 207Goode construction loan.In exchange for this payment, the lender agreed to substantially eliminate our OperatingPartnership’s principal repayment guaranty and extend the maturity date of the loan. This loan matured on August 1, 2010. See “Subsequent Events.” Leasing Activities: During the second quarter, new leases and renewals were executed for approximately 0.3million square feet (including our pro rata share of our joint venture properties).Cash rent on new leases completed during the quarter decreased 38.4% in our Effective Portfolio, compared to cash rents on those spaces immediately prior to their expiration, and GAAP rent decreased 39.7% compared to prior GAAP rents.Leases totaling approximately 0.5million square feet expired during the second quarter (including our pro rata share of our joint venture properties). 3 Table of Contents MPG Office Trust, Inc. Supplemental Operating and Financial Data Second Quarter 2010 Quarterly Highlights (continued) Subsequent Events: On July 9, 2010, we facilitated the conveyance of Park Place II located in Irvine, California to a third party in cooperation with the special servicer on the mortgage loan.As a result of the disposition, we were relieved of the obligation to pay the $98.3 million principal balance of the loan as well as accrued contractual and default interest.The assets and liabilities of Park Place II will be removed from our consolidated balance sheet in the third quarter of 2010. On August 1, 2010, our 207 Goode construction loan matured. We are currently working cooperatively with the lender to dispose of this asset. We will continue to manage the property for a period of up to 90 days until the property is either sold or a receiver is appointed. We are not obligated to make debt service payments to the lender or fund property operating costssubsequent to August 1, 2010. Management expects that this loan will be settled without any additional cash payment. 4 Table of Contents MPG Office Trust, Inc. Supplemental Operating and Financial Data Second Quarter 2010 Investor Information 355 South Grand Avenue, Suite 3300 LosAngeles, CA 90071 Tel.(213) 626-3300 Fax(213) 687-4758 Senior Management Nelson C. Rising President and Chief Executive Officer Jonathan L. Abrams Senior Vice President, General Counsel and Secretary Shant Koumriqian Executive Vice President, Chief Financial Officer Travis F. Addison Senior Vice President, Asset Management Peggy M. Moretti Executive Vice President, Investor and Public Relations Robert P. Goodwin Senior Vice President, Construction and Development & Chief Administrative Officer Peter K. Johnston Senior Vice President, Leasing Robert J. White Executive Vice President Christopher C. Rising Senior Vice President, Asset Transactions Corporate Investor Relations Contact:Peggy M. Moretti at (213) 613-4558 Please visit our corporate website at: www.mpgoffice.com Transfer Agent Timing American Stock Transfer & Trust Company Quarterly results for 2010 will be announced according to the following schedule: 59 Maiden Lane New York, NY10038 Third Quarter November2010 (866) 668-6550 Fourth Quarter March2011 www.amstock.com Equity Research Coverage Credit Suisse Andrew Rosivach (415) 249-7942 Deutsche Bank Securities, Inc. Vincent Chao (212) 250-6799 Goldman Sachs & Co. Jay Haberman (917) 343-4260 Green Street Advisors Michael Knott (949) 640-8780 KeyBanc Capital Markets Jordan Sadler (917) 368-2280 Raymond James Associates Paul Puryear (727) 567-2253 RBC Capital Markets Dave Rodgers (440) 715-2647 Robert W. Baird & Company David Aubuchon (314) 863-4235 Stifel, Nicolaus & Co., Inc. John Guinee (443) 224-1307 MPGOfficeTrust, Inc. is currently followed by the sell-side analysts listed above, with the exception of Green Street Advisors, which is an independent research firm.This list may not be complete and is subject to change as firms add or delete coverage of our company.Please note that any opinions, estimates or forecasts regarding our historical or predicted performance made by these analysts are theirs alone and do not represent opinions, forecasts or predictions of MPGOfficeTrust, Inc. or its management.We are providing this listing as a service to our stockholders and do not by listing these firms imply our endorsement of or concurrence with such information, conclusions or recommendations.Interested persons may obtain copies of analysts’ reports on their own; we do not distribute these reports.Various of these firms may from time-to-time own our stock and/or hold other long or short positions in our stock, and may provide compensated services to us. 5 Table of Contents MPG Office Trust, Inc. Supplemental Operating and Financial Data Second Quarter 2010 Common Stock Data Our common stock is traded on the New York Stock Exchange under the symbol MPG.Selected information about our common stock for the past five quarters (based on NYSE prices) is as follows: 2nd Quarter 1st Quarter 4th Quarter 3rd Quarter 2nd Quarter High price $ Low price $ Closing price $ Dividends per share - annualized (1
